RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2022-CA-0699-MR


AARON CALDWELL                                                         APPELLANT



                  APPEAL FROM MORGAN CIRCUIT COURT
v.               HONORABLE REBECCA K. PHILLIPS, JUDGE
                         ACTION NO. 21-CI-00117



KEVIN MAZZA                                                              APPELLEE



                                     OPINION
                                    AFFIRMING

                                    ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; CALDWELL AND MAZE, JUDGES.

MAZE, JUDGE: Aaron Caldwell (Caldwell) appeals from an order of the Morgan

Circuit Court dismissing his petition for a declaration of rights in which he

challenged the results of a prison disciplinary proceeding finding him guilty of an

institutional infraction. Finding no error in the circuit court’s order, we affirm.
             Caldwell is a state prisoner currently housed at the Eastern Kentucky

Correctional Complex. But during the period at issue, Caldwell was housed at the

Green River Correctional Complex. On December 11, 2020, Officer Darren Croft

witnessed Caldwell engaged in a physical altercation with inmate Demarcus

Harris. That inmate was found to have been injured. A photograph was taken and

attached to Part I of the Disciplinary Report Form. Sergeant Jordan Jackson was

assigned to investigate the matter. He interviewed Officer Croft, Caldwell, and

Harris. He also reviewed the photo. Jackson found that Harris’s injuries were

consistent with the use of a weapon. Caldwell was charged with “7-02-Physical

action resulting in death/injury of another inmate.” At the final hearing he was

found guilty and assessed a penalty of “30 [days of disciplinary segregation (DS)],

Credit for time served [(CTS)] 30 days. 60 days non-restorable [good time loss

(GTL)].” However, on appeal to Warden Mazza, reinvestigation was ordered.

             That reinvestigation resulted in a review of video footage. Sergeant

Jackson reported that it appeared that Caldwell was making “slicing motions”

during the altercation, then attempting to conceal an object in his waistband. He

interviewed Officer Wesley Cooper who indicated that a handmade weapon

fashioned out of a toothbrush was located in the shower where Caldwell was being

strip-searched. Following a second disciplinary hearing, Caldwell was once again

found guilty. He was assessed a penalty of “30 days DS with 30 days CTS. 270


                                        -2-
days Non-restorable GTL.” On this second appeal to the warden, no due process

violation was found.

             Caldwell then filed his petition for declaration of rights. Upon

the warden’s motion, the petition was dismissed. The circuit court found that

“[d]ue process has been afforded to the Petitioner in the prison disciplinary

context.” The court noted that since the disciplinary review relied upon

photographic and video evidence as well as witness testimony there was at least

“some evidence” that Caldwell had “attempted to cause death or serious physical

injury” and therefore dismissal of his petition was appropriate. (Emphasis

original.)

             On appeal, Caldwell makes three arguments. First, he contends that

the circuit court erred in finding that the weapon belonged to him, since although

he had been charged with “possession of dangerous contraband” that charge was

dismissed due to lack of evidence. Second, Caldwell asserts that the charged

inchoate offense is unduly vague because it does not sufficiently set forth the

prohibited conduct and therefore violates due process. Finally, he states that the

court abused its discretion by failing to consider all the arguments that he set out

before it, including the lack of reliable evidence, lack of an impartial decision

maker, and the inability to call witnesses.




                                          -3-
                 The record before the Court does not support Caldwell’s assertion that

he was initially charged with “category 6-03 possession of dangerous contraband

pursuant to CPP[1] 15.2.” The initial Disciplinary Report Form dated December

29, 2020, attached as Exhibit “A” to the warden’s motion to dismiss reflects only

the charge of “7-02-Physical action resulting in death/injury of another inmate.”

Exhibit “D” to the motion reflects that a Uniform Citation issued by the Kentucky

State Police was tendered by Caldwell as evidence at the February 21, 2021,

hearing on this matter. It states that Caldwell was charged with Assault, 4th

Degree (Minor Injury) and Promoting Contraband – 1st Degree in connection with

what seems to be the same incident. However, there is no information regarding

the resolution of these charges by the courts and no indication that Caldwell was

ever subject to discipline with respect to any contraband. Therefore, his argument

that there was no evidence that the weapon was his has no merit.

                 While Caldwell has attempted to argue that his due process rights

were violated because the offense with which he was charged, “7-02-Physical

action resulting in death/injury of another inmate,” was impermissibly vague, this

argument is without merit based upon the plain language of CPP 15.2. “Physical

action” is defined as “fighting, hitting, kicking, shoving, pushing, biting, using

force or other types of physical contact[.]” CPP 15.2 further defines “serious


1
    Corrections Policy and Procedure.

                                            -4-
physical injury” as that which requires more than basic first aid. CPP 15.2, II, E

provides that an attempt to commit such an act constitutes the violation itself. A

statute or rule is vague if “men of common intelligence must necessarily guess at

its meaning.” State Bd. For Elementary and Secondary Educ. v. Howard, 834

S.W.2d 657, 662 (Ky. 1992) (citing Broadrick v. Oklahoma, 413 U.S. 601, 93 S.

Ct. 2908, 37 L. Ed. 2d 830 (1973)). Tobar v. Commonwealth, 284 S.W.3d 133,135

(Ky. 2009). No such “guess work” is required to determine what conduct is

prohibited by CPP 15.2. Therefore, it is not void for vagueness and Caldwell’s due

process rights were not violated by its application.

             As noted in Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963,

2975, 41 L. Ed. 2d 935 (1974), inmates subject to prison disciplinary proceedings

are not entitled to the same due process rights as those in full scale criminal

prosecutions. Prisoners subject to discipline require merely: (1) advance written

notice of the disciplinary charges; (2) an opportunity, when consistent with

institutional safety and correctional goals, to call witnesses and present

documentary evidence in defense; and (3) a written statement by the factfinder of

the evidence relied on and the reasons for the disciplinary action. Id. at 563-67, 94

S. Ct. at 2978-80. Part I of each Disciplinary Report Form signed by Caldwell

indicates that he acknowledged having received a copy of the report, having been

advised of the right to call witnesses and to have legal representation. Each such


                                          -5-
form also indicates that no witnesses were requested. At the January 10, 2021,

hearing, Caldwell acknowledged that he had received a copy of the report and the

24-hour notice and had been given sufficient time to consult with his legal

representative. On appeal to the warden, reinvestigation was ordered. Following

reinvestigation, the investigating officer prepared an amended Disciplinary Report,

also signed by Caldwell, and the matter was once again referred to the Adjustment

Committee. On appeal, the warden found that no due process violation had

occurred. Clearly, Caldwell has failed to demonstrate the existence of any

procedural due process violations.

             As stated in Yates v. Fletcher, 120 S.W.3d 728, 731 (Ky. App. 2003),

“The courts only review the decisions of the Adjustment Committee and prison

officials are afforded broad discretion. This Court must affirm if there is ‘some

evidence’ supporting the charge. Superintendent, Massachusetts Correctional

Institution, Walpole v. Hill, 472 U.S. 445, 105 S. Ct. 2768, 86 L. Ed. 2d 356

(1985).”

             In Walpole, 472 U.S. at 455-56, 105 S. Ct. at 2774, the Supreme Court

held demonstrating the existence of “some evidence” “does not require

examination of the entire record, independent assessment of the credibility of

witnesses, or weighing of the evidence. Instead, the relevant question is whether




                                        -6-
there is any evidence in the record that could support the conclusion reached by the

disciplinary board.”

             Here, as in Smith v. O’Dea, 939 S.W.2d 353, 357 (Ky. App. 1997),

even though the evidence may not be conclusive, it is sufficient for a

decisionmaker to draw a reasonable inference. The type of injuries sustained by

Harris and the slashing motions made by Caldwell during the altercation lead to the

inference that a slashing-type weapon was utilized. Such a weapon was found in

the shower with Caldwell during a strip search. One might then infer that this was

the weapon used to inflict the injuries on Harris. Further, as noted by the circuit

court, the nature of the weapon itself could lead to the “logical conclusion” that it

was intended to cause serious injury. This Court can find no error in the lower

court’s legal analysis.

              Accordingly, we affirm the Morgan Circuit Court’s order of

dismissal.



             ALL CONCUR.



 BRIEF FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Aaron Caldwell, pro se                    Peter W. Dooley
 West Liberty, Kentucky                    Frankfort, Kentucky




                                          -7-